ALLOWABILITY NOTICE

Claims 1 and 3-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the limitation “a unified translation lookaside buffer (TLB) configured to support a plurality of page sizes and having a plurality of counters, each counter associated with a page size and configured to store page size residency metadata, the MMU further configured to: […]
store and dynamically update, in response to the TLB transaction, page size residency metadata of the counter associated with a page size of the TLB transaction, with a number of pages associated with the page size of the TLB transaction stored in the TLB associated with the counter, 
the TLB further configured to perform a lookup for at least a subset of page sizes of the plurality of page sizes in an order based on the number of pages in the plurality of counters of the page size residency metadata.”
Said limitation is taught by the specification of the instant application as originally filed at least at [FIG. 1 and P. 0021].  Said limitations, in combination with the other recited limitations of claim 1, are not taught or suggested by the prior art of record.
Claims 3-11, 32-33 depend from claim 1, and are considered allowable for at least the same reasons as claim 1.
Claims 12, 13 and 21 contain similar limitations to claim 1, and are considered allowable for at least the same reasons as claim 1.  Claims 14-20 depend from claim 13, and are considered allowable for at least the same reasons as claim 13.  Claims 22-23 depend from claim 21, and are considered allowable for at least the same reasons as claim 21.
Claim 24 recites the limitation “a unified translation lookaside buffer (TLB) configured to support a plurality of page sizes, the MMU further configured to: perform a TLB transaction in 
Said limitation is taught by the specification of the instant application as originally filed at least at [FIG. 1 and P. 0021].  Said limitations, in combination with the other recited limitations of claim 24, are not taught or suggested by the prior art of record.
Claims 25-31 depend from claim 24, and are considered allowable for at least the same reasons as claim 24.
Claims 34 and 39 contain similar limitations to claim 1, and are considered allowable for at least the same reasons as claim 1. Claims 35-38 depend from claim 34, and are considered allowable for at least the same reasons as claim 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257. The examiner can normally be reached 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE WU/            Examiner, Art Unit 2133